DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 10 and 17 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Shunji Maeda et al. [US 20120316835 A1].
Regarding claim 1, Shunji teaches:
1. A method (i.e. A method and system for detecting an anomaly or a fault in equipment such as a plant- Abstract), comprising:
obtaining a reduced representation of a plurality of sensor statistics (i.e. The multidimensional time-series signal entered from the multidimensional time-series signal acquisition portion 11 is reduced in dimension by the feature extraction/selection/conversion portion 12- ¶0064) representative of data collected by a plurality of sensors (i.e. output signals from multidimensional sensors attached to the equipment- ¶0015) associated with a device manufacturing system performing a manufacturing operation (i.e. The present invention relates to an anomaly detection method, anomaly detection system, and anomaly detection program for early detecting an anomaly or a fault in a plant, equipment, or the like- ¶0002... manufacturing equipment- ¶0004); 
generating(i.e. An identification portion 13 extracts- ¶0060), using a plurality of outlier detection models (i.e. (h1, h2, and so forth) are prepared for the plural identification devices 13 shown in FIG. 4- ¶0067), a plurality of outlier scores (i.e. An identification portion 13 extracts those observational sensor data sets which are regarded as outliers- ¶0060), wherein each of the plurality of outlier scores is generated based on the reduced representation of the plurality of sensor statistics using a respective one of the plurality of outlier detection models (i.e. The multidimensional time-series signal entered from the multidimensional time-series signal acquisition portion 11 is reduced in dimension by the feature extraction/selection/conversion portion 12 and identified by the plural identification devices 13- ¶0064, fig. 4); and
processing the plurality of outlier scores (i.e. 14: integration (outputs from plural identification devices are combined. A global anomaly measurement is output.)- ¶00176) using a detector neural network to generate an anomaly score indicative of a likelihood of an anomaly associated with the manufacturing operation (i.e. A message giving an explanation of an anomaly is output in the integration portion 14- ¶0062... The global anomaly measurement is judged by the integration (global anomaly measurement) 14- ¶0064).

Regarding claim 10, apparatus claim 10 is drawn to the apparatus using/performing the same method as claimed in claim 1. Therefore, apparatus claim 10 corresponds to method claim 1, and is rejected for the same rationale as used above.  

Regarding claim 17, computer-readable medium storing instructions claim 17 corresponds to the same method as claimed in claim 1, and therefore is also rejected for the same rationale as listed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-5, 7, 11, 12, 14, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shunji Maeda et al. [US 20120316835 A1] in view of Yigang He et al. [US 20190353703 A1].
Regarding claim 2, Shunji teaches all the limitations of claim 1.
However, Shunji does not teach explicitly:
wherein the reduced representation of the plurality of sensor statistics is obtained by processing an initial representation of the plurality of sensor statistics using a reducer neural network, wherein the initial representation comprises a plurality of sets of statistical parameters, wherein each set of the plurality of sets of statistical parameters is obtained by pre-processing raw sensor statistics for a respective one of the plurality of sensors, and wherein the reduced representation has fewer parameters than the initial representation.
In the same field of endeavor, Yigang teaches:
wherein the reduced representation of the plurality of sensor statistics is obtained by processing an initial representation of the plurality of sensor statistics using a reducer neural network (i.e. ... wherein f represents dimensionality reduction mapping from the high-dimensional space to the low-dimensional space, that is f(x)=Y, the mapping is defined by a multi-layer forward propagation neural network taking W as weight based on restricted Boltzmann machines (RBMs), and a is the t-distribution degree of freedom- ¶0017), wherein the initial representation comprises a plurality of sets of statistical parameters (i.e. calculating energy values and kurtosis values of the acquired wavelet node signals to form an initial fault feature data set of the analog circuit- Abstract), wherein each set of the plurality of sets of statistical parameters is obtained by pre-processing raw sensor statistics (i.e. a time-domain response signal of an analog circuit under test- Abstract) for a respective one of the plurality of sensors (i.e. The method extracts a fault response signal of the analog circuit by applying a discrete wavelet packet transform (DWPT), calculates energy and kurtosis data of each wavelet node and used as initial feature data- ¶0005), and wherein the reduced representation has fewer parameters than the initial representation(i.e. f represents dimensionality reduction mapping from the high-dimensional space to the low-dimensional space- ¶0017).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Shunji with the teachings of Yigang to effectively reduces redundancy and interference elements in the fault features, and greatly improves degree of separation of different fault features and degree of polymerization of samples of same fault category (Yigang- Abstract).

Regarding claim 3, Shunji and Yigang teach all the limitations of claim 2.
However, Shunji does not teach explicitly:
wherein the initial representation is an aggregate representation of the plurality of sensor statistics.
In the same field of endeavor, Yigang teaches:
wherein the initial representation is an aggregate representation of the plurality of sensor statistics (i.e. calculating energy values and kurtosis values of the acquired wavelet node signals to form an initial fault feature data set of the analog circuit- Abstract).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Shunji with the teachings of Yigang to effectively reduces redundancy and interference elements in the fault features, and greatly improves degree of separation of different fault features and degree of polymerization of samples of same fault category (Yigang- Abstract).

Regarding claim 4, Shunji and Yigang teach all the limitations of claim 2 and Shunji further teaches:
	wherein the raw sensor statistics characterizes a plurality of measurements associated with the respective one of the plurality of sensors (i.e. There are many types of sensor signals, from tens to tens of thousands- ¶0058... The subject is a multidimensional time-series sensor signal. It is a generated voltage, the temperature of exhaust gas, the temperature of cooling water, the pressure of cooling water, the running time, or the like- ¶0059).

Regarding claim 5, Shunji and Yigang teach all the limitations of claim 2.
However, Shunji does not teach explicitly:
wherein the reducer neural network is a feed-forward network.
In the same field of endeavor, Yigang teaches:
wherein the reducer neural network is a feed-forward network (i.e. that is f(x)=Y, the mapping is defined by a multi-layer forward propagation neural network- ¶0017).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Shunji with the teachings of Yigang to effectively reduces redundancy and interference elements in the fault features, and greatly improves degree of separation of different fault features and degree of polymerization of samples of same fault category (Yigang- Abstract).

Regarding claim 7, Shunji and Yigang teach all the limitations of claim 2.
However, Shunji does not teach explicitly:
wherein at least some of the plurality of sets of statistical parameters comprise one or more of a mean, a median, a mode, a variance, a standard deviation, a range, a maximum, a minimum, a skewness, or a kurtosis for the pre-processed raw sensor statistics for the respective one of the plurality of sensors.
In the same field of endeavor, Yigang teaches:
wherein at least some of the plurality of sets of statistical parameters comprise one or more of a mean, a median, a mode, a variance, a standard deviation, a range, a maximum, a minimum, a skewness, or a kurtosis (i.e. kurtosis data- ¶0005) for the pre-processed raw sensor statistics for the respective one of the plurality of sensors.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Shunji with the teachings of Yigang to effectively reduces redundancy and interference elements in the fault features, and greatly improves degree of separation of different fault features and degree of polymerization of samples of same fault category (Yigang- Abstract).

Regarding claim 11, apparatus claim 11 is drawn to the apparatus using/performing the same method as claimed in claim 2. Therefore, apparatus claim 11 corresponds to method claim 2, and is rejected for the same reasons of obviousness as used above.  

Regarding claim 12, apparatus claim 12 is drawn to the apparatus using/performing the same method as claimed in claim 4. Therefore, apparatus claim 12 corresponds to method claim 4, and is rejected for the same reasons of obviousness as used above.  

Regarding claim 14, apparatus claim 14 is drawn to the apparatus using/performing the same method as claimed in claim 7. Therefore, apparatus claim 14 corresponds to method claim 7, and is rejected for the same reasons of obviousness as used above.  


Regarding claim 15, Shunji teaches all the limitations of claim 10.
However, Shunji does not teach explicitly:
wherein the detector neural network is a reduced Boltzmann machine network.
In the same field of endeavor, Yigang teaches:
wherein the detector neural network is a reduced Boltzmann machine network (i.e. f(x)=Y, the mapping is defined by a multi-layer forward propagation neural network taking W as weight based on restricted Boltzmann machines (RBMs)- ¶0017).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Shunji with the teachings of Yigang to effectively reduces redundancy and interference elements in the fault features, and greatly improves degree of separation of different fault features and degree of polymerization of samples of same fault category (Yigang- Abstract).

Regarding claim 18, computer-readable medium storing instructions claim 18 corresponds to the same method as claimed in claim 2, and therefore is also rejected for the same reasons of obviousness as listed above.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shunji Maeda et al. [US 20120316835 A1] in view of Yigang He et al. [US 20190353703 A1] and further in view of Evangelos Liasi et al. [US 20080178676 A1].
Regarding claim 6, Shunji and Yigang teach all the limitations of claim 2.
However, Shunji and Yigang do not teach explicitly:
wherein pre-processing of the raw sensor statistics comprises adjusting the raw sensor statistics in view of at least some of one or more preventive maintenance events, one or more changes in settings of the manufacturing operation, or one or more changes in settings of the device manufacturing system.
In the same field of endeavor, Evangelos teaches:
wherein pre-processing of the raw sensor statistics comprises adjusting the raw sensor statistics in view of at least some of one or more preventive maintenance events, one or more changes in settings of the manufacturing operation, or one or more changes in settings of the device manufacturing system (i.e. The processing unit can be preprogrammed to calculate the various parameters, such as minimums, maximums, RMS, and Kurtosis, in the time and frequency domains. The processing unit can also apply statistical algorithms to the data from a user specified number of baseline cycles, which are used to set warning and alarm limits. Thus, embodiments of the system will provide a protective umbrella against catastrophic failures in addition to trending and tracking the vibration signatures to facilitate efficient preventative maintenance tasks- ¶0012).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Shunji and Yigang with the teachings of Evangelos to enable reliable performance of the press by providing continuous, real-time process monitoring of the vibration signatures (Evangelos- ¶0012).

Regarding claim 13, apparatus claim 13 is drawn to the apparatus using/performing the same method as claimed in claim 6. Therefore, apparatus claim 13 corresponds to method claim 6, and is rejected for the same reasons of obviousness as used above.  

Claims 8, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shunji Maeda et al. [US 20120316835 A1] in view of Yigang He et al. [US 20190353703 A1] and further in view of Shuang Luan et al. [US 20160070709 A1].
Regarding claim 8, Shunji and Yigang teach all the limitations of claim 1.
However, Shunji and Yigang do not teach explicitly:
wherein prior to processing the plurality of outlier scores, at least some of the plurality of outlier scores are normalized.
In the same field of endeavor, Shuang teaches:
wherein prior to processing the plurality of outlier scores, at least some of the plurality of outlier scores are normalized (i.e. normalizing the outlier scores to conform to a scale- Claim 1). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Shunji and Yigang with the teachings of Shuang to normalize features to make them reasonably close to standard normal distribution with the intention of treating each feature as independent and identically distributed (Shuang- ¶0084).

Regarding claim 16, apparatus claim 16 is drawn to the apparatus using/performing the same method as claimed in claim 8. Therefore, apparatus claim 16 corresponds to method claim 8, and is rejected for the same reasons of obviousness as used above.  

Regarding claim 20, computer-readable medium storing instructions claim 20 corresponds to the same method as claimed in claim 8, and therefore is also rejected for the same reasons of obviousness as listed above.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shunji Maeda et al. [US 20120316835 A1] in view of Yigang He et al. [US 20190353703 A1] and further in view of Maxime Lamothe-Brassard [US 20180181750 A1].
Regarding claim 9, Shunji and Yigang teach all the limitations of claim 1.
However, Shunji and Yigang do not teach explicitly: 
wherein prior to processing the plurality of outlier scores, at least some of the plurality of outlier scores are normalized.
In the same field of endeavor, Maxime teaches:
wherein prior to processing the plurality of outlier scores, at least some of the plurality of outlier scores are normalized (i.e. The system may perform a corrective action in response to determining that the anomaly score satisfies the threshold score- ¶0004). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Shunji and Yigang with the teachings of Maxime to allow the administrator to preform corrective action (Maxime- ¶0084).

Regarding claim 19, computer-readable medium storing instructions claim 19 corresponds to the same method as claimed in claim 9, and therefore is also rejected for the same reasons of obviousness as listed above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397. The examiner can normally be reached 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        men